310 S.W.3d 785 (2010)
STATE of Missouri, Respondent,
v.
Lawrence E. STEWART, Appellant.
No. WD 70305.
Missouri Court of Appeals, Western District.
June 1, 2010.
Rosalynn Koch, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., and James B. Farnsworth, Esq., Jefferson City, MO, for respondent.
*786 Before: LISA WHITE HARDWICK, P.J., and JAMES M. SMART, JR. and ALOK AHUJA, JJ.

Order
PER CURIAM:
Lawrence Stewart appeals his conviction, following a jury trial, of the class A felony of distribution of a controlled substance within 1,000 feet of public housing, § 195.218, RSMo, for which he was sentenced to twenty-five years' imprisonment as a prior and persistent offender. Stewart argues that the trial court committed plain error by permitting the admission of evidence of sales of controlled substances beyond the specific incident with which he was charged, and that the evidence was insufficient to prove that he knew his conduct occurred on public housing property. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).